Case 1:20-cv-20813-RNS Document 50 Entered on FLSD Docket 08/06/2020 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 20-20813-Civ-Scola

  SISVEL INTERNATIONAL S.A.,

  and 3G LICENSING S.A.,

                        Plaintiffs,              JURY TRIAL DEMANDED

          v.

  BLU PRODUCTS INC.,

                        Defendant.


    STIPULATION AND ORDER DISMISSING WITHOUT PREJUDICE PLAINTIFFS’
                   COUNTS VI, VII, VIII, IX, X, XI, AND XII

          This stipulation is made by and between Plaintiffs Sisvel International S.A. and 3G

  Licensing S.A. (collectively “Plaintiffs”) and Defendant Blu Products Inc.

          WHEREAS, Plaintiffs filed an Amended Complaint in the above-captioned case (D.I. 34)

  (“Plaintiffs’ Amended Complaint”), including Counts VI-XII directed to infringement of U.S.

  Patent Nos. 7,274,933, 7,460,868, 7,596,375, 8,273,374, 8,472,955, 8,948,756, and 8,897,503;

          WHEREAS, the parties now agree that dismissing Counts VI-XII is in the best interest of

  the parties and the Court;

          NOW THEREFORE, it is hereby stipulated and agreed, subject to the approval of the Court

  that:

          1. Count VI of Plaintiffs’ Amended Complaint shall be dismissed without prejudice.

          2. Count VII of Plaintiffs’ Amended Complaint shall be dismissed without prejudice.

          3. Count VIII of Plaintiffs’ Amended Complaint shall be dismissed without prejudice.

          4. Count IX of Plaintiffs’ Amended Complaint shall be dismissed without prejudice.

          5. Count X of Plaintiffs’ Amended Complaint shall be dismissed without prejudice.
                                                  1
Case 1:20-cv-20813-RNS Document 50 Entered on FLSD Docket 08/06/2020 Page 2 of 2



         6. Count XI of Plaintiffs’ Amended Complaint shall be dismissed without Prejudice.

         7. Count XII of Plaintiffs’ Amended Complaint shall be dismissed without Prejudice.

         8. Each party shall bear its own costs and fees for resolution of these claims.

  SO STIPULATED

  /s/Jorge Espinosa                                           /s/ Bernard L. Egozi_____
  Jorge Espinosa, Esq.                                        Bernard L. Egozi
  Florida Bar No.: 779032                                     Florida Bar No. 152544
  jorge.espinosa@gray-robinson.com                            begozi@egozilaw.com
  Francesca Russo, Esq.                                       Yanina Zilberman
  Florida Bar No.: 174912                                     Florida Bar No. 105665
  francesca.russo@gray-robinson.com                           yanina@egozilaw.com
  Robert R. Jimenez, Esq.                                     2999 NE 191 Street, Suite 407
  Florida Bar No.: 72020                                      Aventura, Florida 33180
  robert.jimenez@gray-robinson.com                            Tel: (305) 931-3000
  GRAY ROBINSON, P.A.
  333 S.E. 2nd Ave., Suite 300                                Counsel for Defendant,
  Miami, FL 33131                                             Blu Products, Inc.
  Tel: 305-416-6880
  Fax: 305-416-6887

  OF COUNSEL:

  Neil A. Benchell
  Admitted (pro hac vice)
  nbenchell@devlinlawfirm.com
  DEVLIN LAW FIRM LLC
  1526 Gilpin Avenue
  Wilmington, DE 19806
  Tel: 302-449-9010

  Attorneys for Plaintiffs
  Sisvel International S.A.
  and 3G Licensing S.A.


  IT IS SO ORDERED this _____ day of _______, 2020




                                               _________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge


                                                  2
